DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 08/31/2022, with respect to 35 USC 112 have been fully considered and are persuasive.  The 112(b) rejection of claims 24-26 has been withdrawn. 
Applicant's arguments regarding 35 USC 112(b) rejection of claim 37 been fully considered but they are not persuasive. The applicant has referred to claim 36 to provide antecedent bases for the limitation “the electronic control unit is further configured to score each of the plurality of adjacent cliques”. However, claim 37 depends on a chain of claims (35[Wingdings font/0xE0]33[Wingdings font/0xE0]32[Wingdings font/0xE0]21) none of which recite any limitations regarding a “score”. Dependent claim 37 does not depend from claim 36 and therefore cannot be considered together.
Applicant’s arguments in combination with amendments, see  remarks and claims, filed 08/31/2022, with respect to the rejection(s) of claim(s) 21-40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 20140180152 granted to Maskara et al. for claims 21-24, 26, 32, 38-40. Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Maskara (US 20140180152) in view of US Pat Pub No. US20160174865A1 granted to Stewart et al.; Claim 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Maskara (US 20140180152) in view of International Patent Publication Number WO2012037471A2 to Dubois et al. (previously recited); and Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Maskara (US 20140180152) in view of US Pat Pub No. 20020055674 granted to Ben-Haim et al..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26, 32, 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20140180152  granted to Maskara et al. (hereinafter “Maskara”)
Regarding claim 21, Maskara discloses a system for determining electrophysiological data (para 0005, 0033) comprising: an electronic control unit configured to: acquire electrophysiology signals from a plurality of electrodes of one or more catheters (para 0006 “The catheter system further includes a processor operatively coupled to the plurality of mapping electrodes and configured to receive the signals sensed by the plurality of mapping electrodes”); select at least one clique of electrodes from the plurality of electrodes to determine a plurality of local electric (E) field data points (para 0006 “receive the signals sensed by the plurality of mapping electrodes,”), wherein the at least one clique of electrodes comprises three electrodes (para 0006 “signals sensed by the plurality of mapping electrodes”); process the electrophysiology signals from the at least one clique to derive the plurality of local E field data points associated with the at least one clique of electrodes, wherein each of the electrodes comprising the at least one clique of electrodes is associated with at least one of the plurality of local E field data points (paras 0047-0048, fig. 3); derive at least one orientation-independent signal from the plurality of local E field data points associated with the at least one clique of electrodes (para 0049 “the processing system measures unipolar signals based on sequential or simultaneous signal measurements by each of the electrodes 24 individually.” and para 0065, See Applicant’s specification at paragraph [0051] which recites that “a feature of the unipolar signal that makes it useful for mapping is the fact that its morphology and amplitude are independent of catheter orientation”); and output catheter-orientation-independent electrophysiologic information to a user or process (para 0056, Fig 5).  

Regarding claim 22, Maskara discloses the system according to claim 21, wherein the electronic control unit is further configured to determine the location and orientation of the plurality of electrodes (para 0053 “clinician can identify anatomical landmarks or catheter orientation based on the graphical representation”).  

Regarding claim 23, Maskara discloses the system according to claim 22, wherein the electronic control unit is further configured to use at least one criteria to determine whether each of the at least one clique is in contact with a target surface (para 0048 “some of the electrodes 24 are brought into contact with the anatomical structure to allow measurements of physiological activity in the anatomical structure… the mapping system 10 is configured to provide the clinician with real-time feedback of electrode contact quality during the mapping process”).  

Regarding claim 24, Maskara discloses the system according to claim 23, wherein the at least one criteria comprises at least one of an angular deviation and the characteristics of tangent bipole vector (Et) and a scalar version of Et along a unit activation direction (Ea) from a clique of the at least one clique (para 0050 “in some embodiments, the quality of contact of each of the mapping electrodes 24 is a function of the amplitude of the signal measured by the electrode 24 […] the quality of contact of each of the mapping electrodes 24 is a function of the frequency distribution of the signals measured by the electrodes […] The signal measurements to determine quality of contact can be combined with other contact determination mechanisms, such as force and/or impedance sensors, that may be integrated onto the basket structure 20”; it is noted that only one of the above is being required).

Regarding claim 26, Maskara discloses the system according to claim 23, wherein the electronic control unit is configured to receive one or more criteria from the user or process to determine whether each of the at least one clique is in contact with the target surface (para 0048).  

Regarding claim 32, Maskara discloses the system according to claim 21, wherein the at least one clique of electrodes comprises a plurality of adjacent cliques (Fig. 3).  

Regarding claim 38, Maskara discloses the system according to claim 32, wherein the electronic control unit is configured to calculate a score for a target clique from at least one clique adjacent to the target clique (para 0055 “the clinician may set the display device 40 to display electrodes 24 making good contact, as determined by a threshold signal value, in a first color and electrodes 24 making poor contact in a second color.” – threshold is understood to be the template).     

Regarding claim 39, Maskara discloses the system according to claim 21, wherein the catheter- orientation-independent electrophysiologic information output by the electronic control unit is beat-by-beat information (para 0048 “real-time”).  

Regarding claim 40, Maskara discloses a method for determining electrophysiological data  (para 0005, 0033) comprising: acquiring electrophysiology signals from a plurality of electrodes of one or more catheters (para 0006 “The catheter system further includes a processor operatively coupled to the plurality of mapping electrodes and configured to receive the signals sensed by the plurality of mapping electrodes”); selecting at least one clique of electrodes from the plurality of electrodes to determine a plurality of local E field data points (para 0006 “receive the signals sensed by the plurality of mapping electrodes,”), wherein the at least one clique comprises three electrodes (para 0006 “signals sensed by the plurality of mapping electrodes”); processing the electrophysiology signals from the at least one clique to derive the plurality of local E field data points associated with the at least one clique of electrodes (paras 0047-0048, fig. 3), wherein each of the electrodes comprising the at least one clique of electrodes is associated with at least one of the plurality of local E field data points  (paras 0047-0048, fig. 3); deriving at least one orientation-independent signal from the plurality of local E field data points associated with the at least one clique of electrodes (para 0049 “the processing system measures unipolar signals based on sequential or simultaneous signal measurements by each of the electrodes 24 individually.” and para 0065, See Applicant’s specification at paragraph [0051] which recites that “a feature of the unipolar signal that makes it useful for mapping is the fact that its morphology and amplitude are independent of catheter orientation”); and outputting catheter-orientation-independent electrophysiologic information to a user or process (para 0056, Fig 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Maskara (US 20140180152) in view of US Pat Pub No. 20160174865 A1 granted to Stewart et al. (hereinafter “Stewart”).
Regarding claim 25, Maskara discloses the system according to claim 23, wherein the at least one criteria comprises an amplitude of a unipolar signal obtained from each of the electrodes in a clique of the at least one clique (para 0050 “in some embodiments, the quality of contact of each of the mapping electrodes 24 is a function of the amplitude of the signal measured by the electrode 24 (i.e., higher signal amplitude correlates to better contact)”) but fails to disclose and the morphology of unipolar signals obtained from the electrodes in the clique of the at least one clique.  
Stewart teaches a similar system having electrodes to measure electrical signal (abstract, para 0086). Stewart shows that it is known to provide determining morphology using the electrodes (para 0116) in order to verify a location of the ablation catheter in a patient's anatomy, to verify viability of tissue adjacent the ablation catheter, to verify lesion formation in tissue adjacent the ablation catheter, and/or to verify or identify other characteristics related to the catheter 102 and/or adjacent target tissue or areas (para 0096). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Maskara with the teachings of Stewart to provide determining the morphology from the electrodes in order to provide the predictable result of verifying location of the ablation […].  

Claim 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Maskara (US 20140180152) in view of International Patent Publication Number WO2012037471A2 to Dubois et al. (hereinafter “Dubois” – previously recited).

Regarding claim 27, Maskara discloses the system according to claim 21, but fails to disclose wherein the electronic control unit is further configured to: weight the E field data points; and derive the orientation-independent electrophysiologic information from the weighted E field data points.  
Dubois teaches that it is known to collect electrophysiology data at a plurality of spatial locations over time, such as during a number of one or more cardiac intervals. Such data can be spatially and temporarily aggregated in conjunction with image data for the patient's heart to provide the electroanatomic data 16 for corresponding regions of the patient's heart (paras 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Maskara with the teachings of Dubois to provide aggregating/weighting the data points to provide the electroanatomic data 16 for corresponding regions of the patient's heart to provide the predictable result of generating data to generate an activation map for electrical activity on a target surface. 


Regarding claim 28, Maskara as modified by Dubois renders the system according to claim 27 obvious as recited hereinabove, Dubois teaches wherein the electronic control unit is configured to derive at least one of a substrate voltage amplitude, local activation timing, or conduction velocity from the weighted E field data points (para 0026-0027 “collect electrophysiology data at a plurality of spatial locations over time”, 0071 “activation velocity” and para 0062).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Maskara with the teachings of Dubois to provide aggregating/weighting the data points to provide the electroanatomic data 16 for corresponding regions of the patient's heart to provide the predictable result of generating data to generate an activation map for electrical activity on a target surface.

Regarding claim 29, Maskara as modified by Dubois renders the system according to claim 27 obvious as recited hereinabove, Dubois teaches wherein the plurality of E field data points form an E field loop, and wherein the electronic control unit is further configured to weight each of the E field data points based on the distance of point in the E field from an isoelectric origin (para 0036-0038 discussing collecting and mapping selected region of the surface, and para 0062 discussing weighting data). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Maskara with the teachings of Dubois to provide aggregating/weighting the data points to provide the electroanatomic data 16 for corresponding regions of the patient's heart to provide the predictable result of generating data to generate an activation map for electrical activity on a target surface.  

Regarding claim 30, Maskara as further as modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the plurality of E field data points form an E field loop, and wherein the electronic control unit is further configured to weight the data points in the E field loop based on Id/dt(E(t))I (para 00036-0038).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Maskara with the teachings of Dubois to provide aggregating/weighting the data points to provide the electroanatomic data 16 for corresponding regions of the patient's heart to provide the predictable result of generating data to generate an activation map for electrical activity on a target surface. 

Regarding claim 31, Maskara as further as modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the plurality of E field data points form an E field loop, and wherein the weight of the E field data points is determined from a weighting function that increases the weight in a region corresponding to the zero-crossing of Ea (paras 0038, 0062; it is understood that the region of interest could be the region corresponding to the zero crossing of the Ea). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Maskara with the teachings of Dubois to provide aggregating/weighting the data points to provide the electroanatomic data 16 for corresponding regions of the patient's heart to provide the predictable result of generating data to generate an activation map for electrical activity on a target surface.  


Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Maskara (US 20140180152) in view of US Pat Pub No. 20020055674 granted to Ben-Haim et al. (hereinafter “Ben-Haim”).
Regarding claim 33, Maskara discloses the system according to claim 32, but fails to disclose wherein the electronic control unit is further configured to compute a local velocity vector for each of the plurality of adjacent cliques.  
Ben-Haim teaches a similar device to provide measurement of physiological signals by multiple sensors inside a human body (para 0012) the sensors are fixed to a catheter, and the locations of the sensors are measured by determining the position of a device in the catheter that generates position and orientation information (para 0013). Ben-Haim shows that it’s known to provide determining/calculating a local velocity vector of an electrical activation signal by comparison of the relative values of the local activation time (para 0047, 0048) which allows for determining a suspected site of pathology, for example, a sink or source of local electrical activation (para 0049). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Maskara with the teachings of Ben-Haim to provide the predictable result of determining a suspected site of pathology, for example, a sink or source of local electrical activation. 


Regarding claim 34, Maskara as modified by Ben-Haim renders the system according to claim 33 obvious as recited hereinabove, Ben-Haim teaches wherein the electronic control unit is further configured to determine a divergence and curl path integral and a path length (para 0038).  

Regarding claim 35, Maskara as modified by Ben-Haim renders the system according to claim 33 obvious as recited hereinabove, Maskara discloses wherein the electronic control unit is further configured to determine whether a uniform propagation, a rotor, a focal source, a collision site, or a scar is present within the plurality of adjacent cliques (para 0037).  

Regarding claim 36, Maskara as modified by Ben-Haim renders the system according to claim 35 obvious as recited hereinabove, Maskara discloses wherein the electronic control unit is further configured to score each of the plurality of adjacent cliques (para 0055 “the clinician may set the display device 40 to display electrodes 24 making good contact, as determined by a threshold signal value, in a first color and electrodes 24 making poor contact in a second color.” – colors is understood to be the score).  

Regarding claim 37, Maskara as modified by Ben-Haim renders the system according to claim 35 obvious as recited hereinabove, Maskara discloses wherein the electronic control unit is further configured to compare the score of each of the plurality of adjacent cliques to at least one template (para 0055 “the clinician may set the display device 40 to display electrodes 24 making good contact, as determined by a threshold signal value, in a first color and electrodes 24 making poor contact in a second color.” – threshold is understood to be the template).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792